                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


DONNA DEPNER,

      Plaintiff,

     v.                                          Case No. 20-CV-401

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                DECISION AND ORDER


       Donna Depner seeks judicial review of the final decision of the Commissioner of the

Social Security Administration denying her claim for a period of disability and disability

insurance benefits and supplemental security income under the Social Security Act, 42 U.S.C.

§ 405(g). For the reasons below, the Commissioner’s decision is affirmed.

                                     BACKGROUND

       On April 29, 2016, Depner filed a Title II application for a period of disability and

disability insurance benefits and a Title XVI application for supplemental security income,

alleging disability beginning July 31, 2015 (Tr. 13) due to emphysema, back problems, right

lung problems, asthma, and sleep apnea (Tr. 309). Depner’s applications were denied initially

and upon reconsideration. (Tr. 13.) Depner filed a request for a hearing, and a hearing was

held before an Administrative Law Judge (“ALJ”) on February 14, 2019. (Tr. 38–68.) Depner

testified at the hearing, as did Megan Cameron, a vocational expert. (Tr. 38.)

       In a written decision issued April 4, 2019, the ALJ found that Depner had the severe

impairments of degenerative disc disease of the lumbar spine, left shoulder degenerative joint



          Case 1:20-cv-00401-NJ Filed 08/04/21 Page 1 of 10 Document 32
disease, chronic obstructive pulmonary disease (“COPD”), depression, and anxiety. (Tr. 15.)

The ALJ found that Depner did not have an impairment or combination of impairments that

met or medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1

(the “Listings”). (Tr. 16–18.) The ALJ further found that Depner had the residual functional

capacity (“RFC”) to perform light work, with the following limitations: she is precluded from

climbing ladders, ropes, and scaffolds; she should not work at unprotected heights or around

dangerous moving machinery; she can occasionally climb stairs, stoop, crouch, or crawl; she

can occasionally reach overhead with the left upper extremity; she should avoid concentrated

exposure to extreme heat and cold and to humidity; she should avoid concentrated exposure

to fumes, dusts, odors, gases, or similar pulmonary irritants; and she is precluded from driving

a vehicle as a job task. (Tr. 18.) The ALJ further limited Depner to work where she is able to

understand, remember, and carry out simple or detailed instructions that carry a reasoning

development level of no greater than 03; can tolerate occasional changes in the work setting;

and can occasionally interact with the public. (Id.)

       The ALJ found that Depner was capable of performing her past relevant work as a

housekeeper. (Tr. 28.) Alternatively, the ALJ found that given Depner’s age, education, work

experience, and RFC, other jobs existed in significant numbers in the national economy that

she could perform. (Tr. 29.) As such, the ALJ found that Depner was not disabled from July

31, 2015, through the date of the decision. (Tr. 30.) The ALJ’s decision became the

Commissioner’s final decision when the Appeals Council denied Depner’s request for review.

(Tr. 1–6.)




                                               2

             Case 1:20-cv-00401-NJ Filed 08/04/21 Page 2 of 10 Document 32
                                            DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); 42 U.S.C.

§ 405(g); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not

conclusive evidence; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal

quotation and citation omitted). Although a decision denying benefits need not discuss every

piece of evidence, remand is appropriate when an ALJ fails to provide adequate support for

the conclusions drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge”

between the evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to This Case

       Depner raises one alleged error in the ALJ’s decision—that the ALJ improperly

rejected the opinion of consultative examiner Dr. Thomas Leonard, who examined Depner

on September 10, 2015. (Tr. 647–52.) Recall that the ALJ limited Depner to less than a full


                                               3

            Case 1:20-cv-00401-NJ Filed 08/04/21 Page 3 of 10 Document 32
range of light work. (Tr. 18.) Dr. Leonard, however, opined limitations that would preclude

a finding of light work, instead limiting Depner to sedentary work. Specifically, Dr. Leonard

opined that Depner was able to sit for two hours, but after two hours she would need to get

out of her chair and move around to prevent stiffness and soreness in the back. (Tr. 651.) He

also opined that Depner could stand for one hour, could walk for three to six blocks, could

lift 20 pounds for 15% of an 8-hour workday, and could carry 15 pounds. (Id.) As Depner

correctly argues, if the ALJ had adopted Dr. Leonard’s limitations, it would support a finding

of sedentary work as light work requires the ability to stand for six out of eight hours per day

and lift up to 20 pounds for 33% of the day. (Pl.’s Br. at 11, citing Social Security Ruling 83-

10, Docket # 26.)

       The distinction between light and sedentary work is significant for Depner because of

her standing under the “grids.” The grids are a series of tables broken into separate rules

‘“which classif[y] a claimant as disabled or not disabled, based on the claimant’s physical

capacity, age, education, and work experience.’” Haynes v. Barnhart, 416 F.3d 621, 627 (7th

Cir. 2005) (quoting Walker v. Bowen, 834 F.2d 635, 640 (7th Cir. 1987)); see also 20 C.F.R. Pt.

404, Subpt. P, App. 2 § 200.00(a) (“Where the findings of fact made with respect to a

particular individual’s vocational factors and residual functional capacity coincide with all of

the criteria of a particular rule, the rule directs a conclusion as to whether the individual is or

is not disabled.”). Under the grids, an individual like Depner (who is closely approaching

advanced age, with less than a high school education, and no transferable job skills), is

disabled when limited to sedentary work. See grid rules §§ 201.09, 201.10. However, this same

individual, when limited to light work, is not disabled under the grids. See grid rules §§ 202.10,




                                                4

          Case 1:20-cv-00401-NJ Filed 08/04/21 Page 4 of 10 Document 32
202.11. Depner argues that the ALJ should have adopted Dr. Leonard’s limitations, thus

limiting her to sedentary work and a finding of disabled under the grids. (Pl.’s Br. at 9.)

       The ALJ provided a thorough and well-reasoned decision in this case, and her analysis

as to Dr. Leonard’s opinion is no exception. The ALJ found, and Depner does not dispute,

that her alleged lifting, standing, and walking limitations stem primarily from her back

impairment. (Tr. 21–22.) In limiting Depner to light work, the ALJ considered Depner’s

testimony that she was able to stand for ten minutes, sit for thirty minutes, and walk for five

minutes or half a block. (Tr. 19.) She found that Depner’s testimony was inconsistent with

statements made during a May 2017 psychological evaluation, where she reported that she

likes to go for a walk outside and clean her house (Tr. 20, citing Tr. 944); that the objective

medical evidence showed mild degenerative changes in the lower lumbar spine, no more than

minimal central canal stenosis at L4-5, no evidence of radiculopathy, and intact cranial

nerves, deep tendon reflexes, motor strength, and sensation (Tr. 20); and that Depner showed

some improvement in symptoms with physical therapy, steroid injections, and use of a TENS

unit (id.). The ALJ then painstakingly reviewed Depner’s musculoskeletal medical treatment,

citing instances of abnormal test results and increases in pain, as well as improvement with

treatment. (Tr. 20–21.) The ALJ explained how she was considering Depner’s lumbar

degenerative disc disease, in combination with her other impairments, in reducing her to light

work with restrictions. (Tr. 21.)

       The ALJ assigned partial weight to Dr. Leonard’s opinion. (Tr. 23.) Specifically, the

ALJ rejected the portion of the opinion cited above, regarding Depner’s ability to sit, stand,

walk, lift, and carry. (Id.) In so finding, the ALJ noted that Dr. Leonard’s opinion seemed to

repeat Depner’s self-reported limitations (Tr. 23) and Depner’s self-reported limitations were


                                               5

         Case 1:20-cv-00401-NJ Filed 08/04/21 Page 5 of 10 Document 32
suspect. For example, Depner initially reported to Dr. Leonard that she could only stand for

five minutes and walk 20 feet, that she was in pain all of the time, and that her average

intensity of low back pain was 10/10 (Tr. 647–48); however, she later inconsistently stated to

Dr. Leonard that she could walk three to six blocks; that her mobility was adequate; that she

had no problems with strength in any part of her body; that she did well with her activities of

daily living; that she cleaned for four hours every day; that she did laundry, vacuumed, drove,

and grocery shopped; that she climbed stairs; and that she occasionally used public

transportation (Tr. 648–49).

       The ALJ also found Dr. Leonard’s medical opinion inconsistent with his own physical

examination findings. Specifically, upon physical examination, Dr. Leonard found that

Depner’s spinal range of motion was normal except that extension of the thoracic and lumbar

spine was slightly reduced to 15 degrees and right and left lateral flexion of the thoracic and

lumbar spine were slightly limited. (Tr. 23, citing Tr. 649.) Dr. Leonard noted that palpation

of the lumbar and thoracic spine was unremarkable; that her upper and lower extremity

examination was normal; that Depner had a “very mild limp” favoring the left lower

extremity, while her station (both standing and sitting) was unremarkable; Depner could

climb and descend two flights of stairs; had normal straight leg raising in the sitting and supine

position; had decreased sensation to light touch in the left leg, but not in the left foot; her

reflexes were slightly reduced; and her muscle strength was unremarkable. (Tr. 23, citing Tr.

649–50.) Dr. Leonard further noted that Depner could arise from a chair; get on and off the

exam table without a problem; could easily walk on her heels or toes; could tandem walk;

had good overhead reaching; and he did not observe her need to change position or posture

during the exam. (Tr. 23, citing Tr. 650.) As such, the ALJ concluded, given Dr. Leonard’s


                                                6

          Case 1:20-cv-00401-NJ Filed 08/04/21 Page 6 of 10 Document 32
own examination findings, the fact that he relied on Depner’s suspect self-reported

limitations, and the inconsistency of his opinion with the record as a whole, that the portion

of the opinion regarding Depner’s ability to sit, stand, walk, lift, and carry was rejected. (Tr.

23.)

       The ALJ’s conclusion is well supported by the record. Depner presents, without much

elaboration or support, four reasons why the ALJ allegedly erred in this finding. First, she

argues that the ALJ was wrong in relying on the inconsistencies between Dr. Leonard’s

opinion and his physical examination of Depner in discounting the opinion because Dr.

Leonard was not simply relying on his own observations in rendering his opinion, but also

relied on two examinations with treating physicians from July 2015 and an x-ray of the lumbar

spine from January 2015 showing mild degenerative changes. (Pl.’s Br. at 12.) Depner does

not elaborate, however, as to how these records support Dr. Leonard’s opinion, nor does a

review of these records support Depner’s argument. (See Tr. 546, 766.)

       Second, Depner argues that the ALJ impermissibly “played doctor” when stating that

the record showed mild to normal findings. (Pl.’s Br. at 12–13.) This is not, however, what

the ALJ did when recounting Depner’s normal to mild objective findings. (Tr. 23.) The ALJ

simply repeated the medical provider’s stated objective findings of normalcy. For example,

Dr. Leonard stated that “range of motion of the thoracic and lumbar spine [are] normal,”

except for the “slightly reduced” extension and the “slight limited” left lateral flexion. (Tr.

649.) The ALJ repeats this language when stating that Depner had “mild to normal findings

on objective exam.” (Tr. 23.) No interpretation was needed. The ALJ was entitled to credit

the doctor’s own “normal” examination findings.




                                               7

         Case 1:20-cv-00401-NJ Filed 08/04/21 Page 7 of 10 Document 32
       Third, Depner argues that because the ALJ stated that “[g]iven the many normal

objective findings, some of the limitations appear a repetition of the claimant’s self-reports . .

. .” (Tr. 23) (emphasis added), that the ALJ was rejecting Dr. Leonard’s opinion as vague and

erred in failing to seek further clarification from the doctor. (Pl.’s Br. at 13–14, Pl.’s Reply Br.

at 7, Docket # 31.) I do not find that the ALJ’s use of the word “appear” suggests that she

was rejecting the opinion as vague. The ALJ clearly explained why she concluded that Dr.

Leonard was relying on Depner’s self-reported limitations, stating as an example that Dr.

Leonard’s limitation of walking no more than three to six blocks “exactly matches” one of

Depner’s self-reports. (Tr. 23.) The ALJ also pointed out that Dr. Leonard opined that Depner

would need to move around after sitting for two hours, noting that this limitation appeared

to be based on Depner’s self-reports. (Id.) The ALJ’s assumption appears correct, as Dr.

Leonard specifically noted that he did not observe Depner needing to make any changes in

position or posture during the course of the examination, which lasted nearly an hour. (Tr.

650–51.) Given the fact the ALJ did not reject Dr. Leonard’s opinion due to vagueness, it is

unclear why she would need to recontact him for clarification.

       Finally, Depner argues that the ALJ improperly credited the State Agency physicians’

opinions over the opinion of Dr. Leonard, who actually examined Depner. Specifically, the

ALJ assigned great weight to the portion of the State Agency physicians’ opinions limiting

Depner to light exertional work. (Tr. 24, 109–10, 148–49.) While Depner is correct that

generally more weight is given to the medical opinion of an examining source over the

medical opinion of a non-examining source, see 20 C.F.R. § 404.1527(c)(1), the examining

relationship is merely one factor among many an ALJ must consider in weighing the medical

evidence. The ALJ was not required to give Dr. Leonard’s opinion more weight simply


                                                 8

          Case 1:20-cv-00401-NJ Filed 08/04/21 Page 8 of 10 Document 32
because he examined Depner. (See Pl.’s Br. at 15 (arguing that “as an examining source [Dr.

Leonard] was entitled to more weight . . . ”).) Far from having a longitudinal picture of

Depner’s impairments, Dr. Leonard examined Depner once, and as the ALJ discussed in

detail, Dr. Leonard’s opinion was inconsistent with the record as a whole and was

unsupported by the medical evidence. The ALJ specifically addressed the fact that she

considered the arguments for a sedentary exertional level RFC, but determined the arguments

were unsupported by the record. (Tr. 24.) Depner has not shown that the ALJ erred in

assigning greater weight to the State Agency physicians’ opinions over that of Dr. Leonard.

       Although Depner asserts multiple errors within the ALJ’s rejection of Dr. Leonard’s

opinion limiting her to sedentary work, her arguments are unsupported by the record. For all

of these reasons, the Commissioner’s decision is affirmed.

                                      CONCLUSION

       Depner alleges the ALJ erred in her evaluation of Dr. Leonard’s medical opinion. I

find that the ALJ did not err and that the decision is supported by substantial evidence.

Therefore, the Commissioner’s decision is affirmed.

                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

AFFIRMED.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.




                                               9

         Case 1:20-cv-00401-NJ Filed 08/04/21 Page 9 of 10 Document 32
Dated at Milwaukee, Wisconsin, this 4th day of August, 2021.



                                       BY
                                       BY THE
                                            E COURT


                                                           _________
                                                           _____
                                                               _____
                                       NAN
                                       NANCY
                                          NCY JOS
                                                JOSEPH
                                                   SEP
                                                     E H
                                       United States Magistrate Judge




                                  10

Case 1:20-cv-00401-NJ Filed 08/04/21 Page 10 of 10 Document 32
